Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 25 October 2021 and 14 January 2020 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitation “a cross-sectional shape of a region of the coil in which the wire is wound in completely aligned windings is molded into the fan shape in the step of molding the cross-
	 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, 18 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shingo et al. (JP 2007-082268).
Regarding claim 1, Shingo teaches a coil manufacturing method comprising: 
a step of forming a coil 8 having a trapezoidal cross-sectional shape by winding a wire 22 in multiple layers and multiple rows (not numbered; Fig.2); 
a step of arranging the coil in a molding space (i.e., in pressing jig 32/34) surrounded by a plurality of split dies (punches) 36/38 (c.7:1-32; Fig.4); and
a step of molding the cross-sectional shape by moving the split die 36/38 in a direction of narrowing the molding space (i.e., punches press coil on both sides; Figs.5-6);
wherein at least one of the plurality of split dies 36/38 is moved to mold the cross-sectional shape into a fan shape by a surface formed in the split die in the step of molding the cross-sectional shape (i.e., punches press coil on both sides into fan shape; Figs.5-6). 

    PNG
    media_image1.png
    454
    319
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    460
    372
    media_image2.png
    Greyscale

Regarding claim 2, the single wire 22 is wound in multiple layers and multiple rows in the step of forming the coil 8.  
Regarding claim 3, the single wire 31 is wound in multiple layers and multiple rows in one direction (i.e., coil wound on split core), and a lead wire is arranged at an outermost circumference in the step of forming the coil (inherent). 
Regarding claim 4, as best understood, a cross-sectional shape of a region of the coil 8 in which the wire is wound “in completely aligned windings” [sic] is molded into the fan shape in the step of molding the cross-sectional shape (i.e., punches press coil on both sides into fan shape; Figs.5-6).
Regarding claim 6, a pressing load is applied from one direction to move at least one of the plurality of split dies in the direction of narrowing the molding space in the step of molding the cross-sectional shape (from upper press 44, in direction of arrow; Fig.6).  
Regarding claim 8, Shingo teaches a coil manufacturing device comprising: a winding device that comprises a winding core 20A configured to form a coil 8 (wound on split core 20A) 
a molding device that molds the cross-sectional shape of the coil 8 formed by the winding device, wherein the molding device comprises: 
a plurality of split dies (punches) 36/38 arranged so as to form a molding space in which the coil formed by the winding device is arranged in a state of being wound around the winding core 20A (c.7:1-32; Figs.2&4); and 
a movement mechanism (upper press) 44 that moves at least one of the plurality of split dies 36/38 in a direction of narrowing the molding space (in direction of arrow; Fig.6), 
and the cross-sectional shape of the coil 8 is molded into a fan shape by a surface formed in the split die 36/38 (i.e., punches press coil on both sides into fan shape; Figs.5-6).
Regarding claim 18, the coil 8 is manufactured by the coil manufacturing method according to claim 1 and attached to a stator (core part) 20A, wherein a cross-sectional shape of the coil 8 inside a slot of the stator is a fan shape (Figs.1-2&4-6).  
Regarding claim 20, Shingo teaches a motor (i.e., dynamo-electric machine) comprising: a shaft (not shown, inherent to motor) centered on a central axis extending in a predetermined direction; a rotor 2 fixed to the shaft (Fig.1); and a stator 4, wherein the stator comprises: an annular core back (yoke parts) 20C; a tooth (pole piece) 20A protruding radially from the core back; and a coil 8 wound around the tooth, and the coil is the coil according to claim 18 (Figs.1-2).
Claims 1-6, 8 & 18-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nonaka et al. (US 9,824,806).
Regarding claim 1, Nonaka teaches a coil manufacturing method comprising: 

a step of arranging the coil in a molding space (not numbered, in molding jig) surrounded by a plurality of split dies (split molds, left, right, front & rear punches) 46a/46b/47 (c.7:1-32; Figs.9A-9C); and
a step of molding the cross-sectional shape by moving the split die in a direction of narrowing the molding space (c.7:33-45; Fig.9A-9C);
wherein at least one of the plurality of split dies 46a/46b/47 is moved to mold the cross-sectional shape into a fan shape by a surface formed in the split die in the step of molding the cross- sectional shape (i.e., outer shape of the wound body is molded into a shape that matches the inner shape of the slots of the stator core, which are fan-shaped; c.4:17-21; c.7:41-45; Fig.2). 

    PNG
    media_image3.png
    586
    480
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    722
    406
    media_image4.png
    Greyscale



Regarding claim 3, the single wire 31 is wound in multiple layers and multiple rows in one direction, and a lead wire (31a/31b) is arranged at an outermost circumference in the step of forming the coil 30/34 (Fig.5).
Regarding claim 4, a cross-sectional shape of a region of the coil 30/34 in which the wire 31 is wound in completely aligned windings is molded into the fan shape in the step of molding the cross-sectional shape (Figs.9A-9C).  
Regarding claim 5, four split dies (split molds, left, right, front & rear punches) 46a/46b/47 are used as the plurality of split dies to mold each of surfaces corresponding to two arcs and two straight lines constituting the fan shape by molding surfaces of the four split dies in the step of molding the cross-sectional shape (c.7:1-45; Figs.9A-9C).
Regarding claim 6, a pressing load is applied from one direction to move at least one of the plurality of split dies (i.e., punches 47) in the direction of narrowing the molding space in the step of molding the cross-sectional shape (c.7:33-45; Figs.9A-9B).  
Regarding claim 8, Nonaka teaches a coil manufacturing device comprising: 
a winding device that comprises a winding core (core pin/die) 40/45 configured to form a coil (coil/wound body) 30/34 which is obtained by winding a wire (conductor) 31 in multiple layers and multiple rows and has a trapezoidal cross-sectional shape (c.6:32-43; Fig.7); and 
a molding device that molds the cross-sectional shape of the coil 30/34 formed by the winding device, wherein the molding device comprises: 

a movement mechanism (inherent, to move left and right punches along the guide hole 48; c.7:33-37) that moves at least one of the plurality of split dies 36/38 in a direction of narrowing the molding space (Figs.9A-9B), 
and the cross-sectional shape of the coil 30/34 is molded into a fan shape by a surface formed in the split die (i.e., outer shape of the wound body is molded into a shape that matches the inner shape of the slots 21 of the stator core, which are fan-shaped; c.4:17-21; c.7:41-45; Fig.2). 
Regarding claim 18, the coil 30/34 is manufactured by the coil manufacturing method according to claim 1 and attached to a stator 3, wherein a cross-sectional shape of the coil inside a slot 21 of the stator is a fan shape (c.4:17-21; c.7:41-45; Fig.2).  
Regarding claim 19, the cross-sectional shape of the coil 30 inside the slot 21 is the fan shape constituted by two concentric arcs having different centers from a core back of the stator 3 and straight lines respectively connecting ends of the two arcs, and the straight line connecting ends, close to a tooth 24, of the two arcs is a straight line along a shape of the tooth (i.e., outer shape of the wound body is molded into a shape that matches the inner shape of the slots of the stator core, which are fan-shaped; c.4:17-21; c.7:41-45; Figs.2&9C). 
Regarding claim 20, Nonaka teaches a motor 1 comprising: a shaft 10 centered on a central axis extending in a predetermined direction; a rotor 2 fixed to the shaft; and a stator 3, wherein the stator comprises: an annular core back (core elements) 23; a tooth 24 protruding .

Allowable Subject Matter
Claims 7 & 9-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record found in the limited time available for search and consideration does not appear to teach the claimed coil manufacturing method or coil manufacturing device including, inter alia, 4Docket No.: 6261-J013“at least two or more movement target dies to be moved among the split dies, the movement target dies are moved in directions of narrowing the molding space at different speeds, respectively, in the step of molding the cross-sectional shape” (claim 7), or
“a pair of V blocks which are relatively movable forward and backward and have V grooves arranged to oppose each other, wherein the plurality of split dies include: a first split die fixed to one V groove of the pair of V blocks; a second split die fixed to the other V groove of the pair of V blocks; a third split die in sliding-contact with one surface of each of the V grooves of the pair of V blocks; and a fourth split die in sliding-contact with the other surface of each of the V grooves of the pair of V blocks” (claim 9), or
“a rotational movement mechanism that causes the winding core to reciprocate in a rotation axis direction while rotating the winding core; and a wire supply mechanism that supplies the wire to a predetermined winding position of the winding core” (claim 15).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, Watanabe et al. (US 8,427,024) teaches a coil manufacturing method comprising: a step of forming a coil (protrusion-formed coil) CO1 having a trapezoidal cross-sectional shape by winding a wire (conductor wire) D in multiple layers and multiple rows (Fig.7) and a step of arranging the coil in a molding space (not numbered, in molding jig) surrounded by a plurality of split dies (press jigs) J13 (c.7:1-32; Fig.4). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2832